FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAN YUN CHEN, a.k.a. Dang Yun Chen,              No. 07-74767

               Petitioner,                       Agency No. A079-429-875

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Dan Yun Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying Chen’s motion to reopen as

untimely, see 8 C.F.R. § 1003.2(c)(2), and Chen failed to establish changed

circumstances in China to qualify for the regulatory exception to the time

limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Lin v. Holder, 588 F.3d 981,

988-89 (9th Cir. 2009) (record did not establish change in family planning laws or

enforcement of such laws that would establish changed country conditions

excusing untimely motion to reopen).

      Chen’s contention that she should have been permitted to file a successive

asylum application is foreclosed. See Lin, 588 F.3d at 989 (rejecting petitioner’s

contention that, independent from her motion to reopen, she was entitled to file a

free-standing asylum application).

      Finally, we deny Chen’s request for administrative notice of evidence that

she did not submit to the BIA, because our review is confined to the administrative

record. See Fisher v. INS, 79 F.3d 955, 964 (9th Cir. 1996) (en banc).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-74767